Citation Nr: 1619227	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-04 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as secondary to exposure to herbicides. 

2.  Entitlement to service connection for hypertension, including as secondary to exposure to herbicides. 

3.  Entitlement to service connection for prostate condition, including as secondary to exposure to herbicides. 

4.  Entitlement to service connection for a blood disorder (also claimed as increase in triglycerides), including as secondary to exposure to herbicides. 

5.  Entitlement to service connection for stroke, including as secondary to a blood disorder. 

6.  Entitlement to service connection for numbing on left side, including as secondary to stroke. 

7.  Entitlement to service connection for vision condition (claimed as blindness), including as secondary to stroke.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to July 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2016, the Veteran was afforded a personal hearing before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he was exposed to herbicides during serving while assigned to the orthopedic ward at Balboa Naval Hospital as a direct patient care hospital core man.  He stated during the February 2016 hearing that his job was to care for all the wounded soldiers that were brought in from Vietnam via Okinawa, Japan to the orthopedic ward.  Upon arrival, the Veteran would put the patients at ease and administer a shot.  Then, he would cut off their uniforms, which were dirty with dirt, mud, and dried vegetation, and dispose of them not knowing they were contaminated.  He was not provided plastic gloves or masks and at the end of his 12-hour shifts, he would have residue on his clothing.

In a June 2012 VA memorandum, a U.S. Army and Joint Services Records Research Center (JSRRC) Coordinator made a formal finding of inability to verify herbicide exposure based on insufficient evidence to allow for meaningful research by the JSRRC.  However, in light of the Veteran having provided more detail about his herbicide exposure during the February 2016 hearing, the Board determines a remand is necessary to allow for the Veteran's information to be forwarded to JSRRC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records, including treatment records for diabetes mellitus, hypertension, prostate cancer, a blood disorder, stroke, and residuals of the stroke or left-side numbness and loss of vision.

2.  Following the above development, attempt to verify the Veteran's claimed exposure to herbicides through JSRRC, per current M21-1 provisions.  Specifically, the RO/AMC should send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent while performing his duties at Balboa Naval Hospital as a direct patient care hospital core man caring for wounded soldiers that were brought in from Vietnam via Okinawa, Japan.  Any response from JSRRC (positive or negative) should be associated with the claims file.  

3.  After the above development and any additional development required has been completed readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




